TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00273-CV


                                       In re Robert Galvin


                                       J. A. B., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




             FROM THE 200 TH DISTRICT COURT OF TRAVIS COUNTY,
     NO. D-1-FM-11-004474, THE HONORABLE TIM SULAK, JUDGE PRESIDING


                            ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of J.A.B. The subject of this

proceeding is Robert Galvin, appellant’s attorney.

               Appellant filed his notice of appeal on April 1, 2013, and his brief was due

May 21, 2013. On May 28, 2013, we ordered counsel to file appellant’s brief no later than

June 7, 2013. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that Robert Galvin shall appear in person before

this Court on Wednesday, June 26, 2013, at 9:00 a.m., in the Third Court of Appeals courtroom,

located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in Austin,

Travis County, Texas, to show cause why he should not be held in contempt and have sanctions
imposed for his failure to obey our May 28, 2013 order. This order to show cause will be

withdrawn and Galvin will be relieved of his obligation to appear before this Court as ordered

above if the Clerk of this Court receives appellant’s brief before June 26, 2013.

               It is ordered on June 17, 2013.



Before Chief Justice Jones, Justices Goodwin and Field